DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I directed to claims 1-15 in the reply filed on 3/16/2021 is acknowledged.
Claims 16-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2021.
Response to Amendment
This action is in response to the preliminary amendment filed on 3/16/2021, wherein:
Claims 1-18 are currently pending;
Claim 1 has been amended; 
Claim 18 has been newly added; and
Claims 16 and 17 are withdrawn as outlined above. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show the strake(s) having a helix feature (See 35 USC 112(b) rejections below for further rationale) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 
Claim Objections
Claim 4 objected to because of the following informalities:  
The range of “20,000 to 10,000 RPM” in line 4 of claim 4 should be rewritten as “10,000 to 20,000 RPM.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-15, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that “the at least one actuator being an artificial muscle… to bias the at least one trimmable rudder” and “the artificial muscle is received within a cavity.” Due to the present phrasing, it is unclear if each actuator is an artificial muscle or in the case of a plurality of actuators, the totality thereof forms a single artificial muscle. It is also unclear if there are a plurality of muscles, if each is received within a corresponding cavity or if a single cavity receives all the muscles. 
Claims 3 and 10-13 each recite the phrase “helix feature” as a part of each strake. Merriam-Webster dictionary defines “feature,” in ways applicable to the claims, as “1a: the structure, form, or appearance; 3a: a prominent part or characteristic.” From a review of the originally filed disclosure, the phrase “helix feature” is not expressly defined in the specification and the drawings illustrate the reference callout as being some portion of the strake. It appears as though Applicant is intending to recite that the strake has a particular shape but describing it as having a “helix feature” renders the claim completely unclear since “feature” appears to be undefinable by any structure recited in the claims and as the phrase is not in a means plus function format, it does not appear as though Applicant intends the phrase to be interpreted under 35 USC 112(f). Furthermore, if Examiner exhausts all possibilities and looks to the specification for a means plus function structural equivalence, there does not appear to be any particular definition as already outlined above. Looking at the drawings, reference character 20 is the strake and 29 is a helix feature. From Figures 2-5, what the helix feature is remains unclear. Looking at Figure 1 which illustrates strakes, 20, it appears as though maybe the strakes are curved in a longitudinal direction. Merriam-Webster defines “helix,” in ways applicable to the claims, as “1; 
Claims 4, 6, and 7 draw dependency from claim 3 and incorporate the limitations thereof. Each of claims 4, 6, and 7 is rejected for at least the same rationale outlined above with respect to claim 3 for failure to overcome said indefiniteness. 
Claim 4 recites the limitation “at least one strake having a reduced profile.” The term "reduced" in claim 4 is a relative term which renders the claim indefinite.  The term "reduced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure does provide one example of: “Depending on the actuators 50 employed and the resulting modulation frequencies of the control surface, the strakes 20 according to the disclosure are reduced by more than 3:1 over known strakes.” However, this example is not a precise definition of the term “reduced” as neither a particular actuator nor a known strake size is outlined such that if one defines “reduced” as a 3:1 relative size, the term is still undefined as it is being compared to an unknown value.  
Claim 5 recites that the tail kit assembly comprises four trimmable rudders being actuated  by a corresponding actuator. Claim 1, from which claim 5 draws dependency, recites at least one trimmable rudder and at least one actuator. It is unclear if the four rudders and four actuators are further limiting the at least one rudder and at least one actuator in claim 1 to mean that there are four of each, or if the four rudders and four actuators are in addition to the at least one rudder and at least one actuator of claim 1. Claim 5 line 4 also recites “the trimmable rudder” and it is 
Claim 6 recites that the at least one trimmable rudder is received within a pocket of the tail kit base such that an exterior of “the trimmable rudder” is uniform with an outer surface of the tail kit base. First, in the instance that there are two or more trimmable rudders, it is unclear if each is received in a respective pocket or if all are received in a single pocket. Second, in the instance that two or more rudders are present, it is unclear which is being referred to as “the trimmable rudder” in line 3. 
Claim 7 recites the phrase “a cavity in the pocket.” Both a “cavity” and a “pocket” appear to refer to an unfilled space in a mass. It is therefore unclear how an unfilled space can also have an unfilled space since it has no mass. Figure 6B of the present application illustrates the pocket as a recessed surface of the base kit and the cavity being a deeper recess that is in communication with the pocket. It would help the clarity of the limitation to recite the pocket has a lower surface in which a cavity is formed. 
Claim 9 recites that the actuators are artificial muscles that are “deactivated and activated to bias the … rudder…” As presently recited, it is unclear if the muscles are configured to perform the function of biasing at the claimed frequency or if the claim is intentionally mixing two statutory categories of invention in the same claim (e.g. a product and a process). If the latter case is true, then Applicant is warned a 35 USC 101 rejection will be forthcoming. 
Claim 11 recites that "the at least one actuator is “a plurality of artificial muscles that are electrically activatable to adjust a trim of the at least one trimmable rudder, a plurality of strakes being connected to the tail kit base, the plurality of strakes each having a helix feature that reduces the spin of the tail kit base…” From this recitation, it appears as though there are two 
Claim 12 recites “the plurality of strakes are coupled to a further actuator that variably biases the helix feature into the airstream such that an interaction of the helix feature with the airstream is adjustable.” First, it is unclear if the plurality of strakes are each actuated by a corresponding actuator, or if a single actuator actuates all of the strakes. Second, it is unclear which of the plurality of helix features (claim 11 recites each strake has a helix feature) is being referred to by the phrase “the helix feature.” 
Claim 13 recites “the helix feature of the plurality of strakes” and “the further actuator.” First, claim 11, from which claim 13 draws dependency, recites “a plurality of strakes each having a helix feature” so it is unclear which is “the helix feature” being referred to in claim 13. Second, “the further actuator” lacks antecedent basis and “a further actuator” is first recited in claim 12 such that it appears as though claim 13 should draw dependency from claim 12 instead of claim 11. 
Claim 14 recites that “a corresponding one of the at least one actuator” flexes “at least one trimmable rudder.” Claim 1, from which claim 14 draws dependency, recites “at least one trimmable rudder” and “at least one actuator.” Claim 1 does not specify if the number of rudders and actuators are equal such that each actuator only operates a single rudder. It is therefore unclear how “a corresponding one of the at least one actuator” in claim 14 should be interpreted. 
Claim 15 recites that the tail kit assembly comprises four flaps being selectively flexed by a corresponding actuator. Claim 15, drawing dependency from claim 14, is indefinite for the reasons outlined above with respect to claim 14. Furthermore, as presently recited, it is unclear if the four flaps are further limiting the at least one actuator formed as a flap in claim 14 to mean that there are four rudders, each formed as a flexible flap, or if the four flaps are in addition to the at least one rudder and actuator of claim 14. 
Claim 18 recites the limitation "the artificial muscle” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the structural relationship between the artificial muscle and any of the other elements of the tail kit assembly in claim 1 has not been established.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 6422507 to Lipeles. 
Re: Claim 1. Lipeles teaches a tail kit assembly (See Abstract; Fig. 1, 3, control section), the tail kit assembly comprising: 
a tail kit base (3) configured to be connected to a trailing end of a projectile body (2, spinning portion), the tail kit base being rotatable about a longitudinal axis relative to the projectile body when deployed (See Abstract, col. 3, lines 5-8);
at least one trimmable rudder (13, spoiler) having forward and rearward ends, the forward end being coupled to the tail kit base (both ends of the spoiler are coupled to the base since it’s a unit), such that the at least one trimmable rudder is movable, relative to the tail kit base, between a retracted orientation and an extended orientation (col. 4, lines 18-22);
at least one actuator (24, linear actuator) being fixed between the tail kit base and the rearward end of the at least one trimmable rudder , the at least one actuator configured to be electrically coupled to a guidance system (19, electronics circuit) of the projectile body, the guidance system controllably activating (col. 5, lines 43-65) the at least one actuator to bias the at least one trimmable rudder between the retracted orientation and the extended orientation (col. 4, lines 18-22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6422507 to Lipeles in view of US 6502785 to Teter. 
Re: Claim 5. As best understood due to indefiniteness, Lipeles teaches the tail kit assembly according to claim 1 as outlined above, however, it is not expressly disclosed that the tail kit assembly comprises four trimmable rudders and each trimmable rudder being actuated by a corresponding actuator, each of the trimmable rudders being independently biased to the extended orientation during rotation of the tail kit base when the trimmable rudder is oriented in a position correlating to a desired course correction when deployed. 
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It is noted that providing additional rudders and actuators would prompt one of ordinary skill to obviously design them to be independently controllable since activation of them all at once or on opposing sides of an axis would effectively cancel out the control provided by a single control surface. This improvement technique is taught by a comparable apparatus outlined by Teter for use on a missile. Teter teaches a three axis control system employing four flaps and four actuators spaced around the circumference of the missile, wherein the actuators and corresponding flaps are independently controlled by a controller (See Abstract, Claim 1, Fig. 1). In the summary of the invention section, Teter teaches that the “control system includes a sensor, a controller, actuators, and four flaps. The flaps are positioned on the vehicle orthogonally, but offset from the vehicle centerline. By engaging various pairs of the flaps, any desired vehicle orientation may be achieved.” 
The prior art of Lipeles contained a “base” device upon which the claimed invention is an improvement. The prior art of Teter contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would therefore have been motivated to provide at four trimmable rudders and 
Re: Claim 8. Lipeles teaches the tail kit assembly according to claim 1 as outlined above, however, it is not expressly disclosed that the tail kit assembly comprises a plurality trimmable rudders and each trimmable rudder being actuated by a corresponding actuator (i.e. a plurality of actuators), each of the trimmable rudders being independently biased to the extended orientation during rotation of the tail kit base when the trimmable rudder is oriented in a position correlating to a desired course correction when deployed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide four trimmable rudders and corresponding actuators around the circumference of the control section as taught by Lipeles, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It is noted that providing additional rudders and actuators would prompt one of ordinary skill to obviously design them to be independently controllable since activation of them all at once or on opposing sides of an axis would effectively cancel out the control provided by a single control surface. This improvement technique is taught by a comparable apparatus outlined by Teter for use on a missile. Teter teaches a three axis control system employing four flaps and four actuators spaced around the circumference of the missile, wherein the actuators and corresponding flaps are independently controlled by a controller (See Abstract, Claim 1, Fig. 1). In the summary of the invention section, Teter teaches 
The prior art of Lipeles contained a “base” device upon which the claimed invention is an improvement. The prior art of Teter contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide at two or more trimmable rudders and two or more corresponding actuators that are independently controllable to reduce the time between a required attitude adjustment being sent from the control system to the control section and the execution of the adjustment. Two or more actuator assemblies would allow inputs around the control section circumference more quickly than requiring the single control surface to be moved into the correct rotational position prior to actuation. 
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6422507 to Lipeles in view US 6502785 to Teter, in further view of US 6474593 to Lipeles et al.
Re: Claim 9. As best understood due to indefiniteness, Lipeles in view of Teter renders obvious the tail kit assembly according to claim 8 as outlined above, however, it is not expressly disclosed that each of the plurality of actuators being an artificial muscle that is deactivated and activated to bias the corresponding trimmable rudder between the retracted and the extended orientations at a frequency of 200 Hz.

The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to substitute the plurality of internally housed control surfaces and linear actuators of Lipeles with the MEMS actuator/control surfaces of Lipeles et al. to reduce mechanical complexity of the actuator and control surface, thereby reducing manufacturing costs and chance of malfunction. 
However, Lipeles et al. does not expressly disclose operating the actuators at a frequency of 200 Hz. As the guidance system is not positively being claimed in combination with the tail kit assembly in claim 1, from which claims 8 and 9 draw dependency, the 200 Hz operation is In re Hutchison, 69 USPQ 138. As Lipeles et al. teaches an electromechanical system, it would be capable of being actuated at 200 Hz. 
Claims 2, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6422507 to Lipeles in view of US 6474593 to Lipeles et al.
Re: Claim 2. As best understood due to indefiniteness, Lipeles teaches the tail kit assembly according to claim 1 as outlined above, however, it is not expressly disclosed that the at least one actuator being an artificial muscle that is electrically activated by the guidance system to bias the at least one trimmable rudder to the extended orientation in which the rearward end of the at least one trimmable rudder is radially biased away from the tail kit base, and, when inactivated, the artificial muscle is received within a cavity in the tail kit base and the at least one trimmable rudder is retracted to the tail kit base.
Lipeles et al. teaches a projectile having a plurality of micro electromechanical (MEMS) devices disposed about the axis of flight for active control of the trajectory of the projectile. It is taught that the MEMS devices each form an integral control surface/actuator and the control circuitry installed in the projectile activates the MEMS devices. In Figures 1-3, it can be seen that the MEMS comprises an actuator being an artificial muscle (col. 3, lines 4-21; polymer layer 34, tentured layer 30, electrode 28) which biases the rudder (integrated actuator/control surface) to the extended orientation in a radial direction (i.e. away from the longitudinal axis). Figures 1 and 3 of Lipeles et al. depict the MEMS (18) as being within the outer mold line of the projectile 
The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to substitute the internally housed control surface and linear actuator of Lipeles with the MEMS actuator/control surfaces of Lipeles et al. to reduce mechanical complexity of the actuator and control surface, thereby reducing manufacturing costs and chance of malfunction. 
Re: Claim 14. As best understood due to indefiniteness, Lipeles teaches the tail kit assembly according to claim 1 as outlined above, however, it is not expressly disclosed that each of the at least one trimmable rudder being formed as a flap in an outer surface of the tail kit base, each flap being flexed by a corresponding one of the at least one actuator from the retracted position, in which the flap conforms to the outer surface of the tail kit base, to the extended position in which the flap flexes away from the tail kit base.
Lipeles et al. teaches a projectile having a plurality of micro electromechanical (MEMS) devices disposed about the axis of flight for active control of the trajectory of the projectile. It is taught that the MEMS devices each form an integral control surface/actuator and the control circuitry installed in the projectile activates the MEMS devices. In Figures 1-3, it can be seen that the MEMS comprises an actuator and flexible flap (col. 3, lines 4-21; polymer layer 34, 
The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to substitute the internally housed control surface and linear actuator of Lipeles with the MEMS actuator/control surfaces of Lipeles et al. to reduce mechanical complexity of the actuator and control surface, thereby reducing manufacturing costs and chance of malfunction. 
Re: Claim 15. As best understood due to indefiniteness, Lipeles in view of Lipeles et al. renders obvious the tail kit assembly according to claim 14 as outlined above. However, it is not expressly disclosed that the tail kit assembly comprising four flaps, each of the four flaps being selectively flexed by a corresponding actuator to the extended orientation during rotation of the tail kit base when the flap is aligned in a position correlating to a desired course correction of the munition. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide four flaps and corresponding actuators around the circumference of the control section as taught by Lipeles, since it has been held that mere duplication of the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to provide at four flaps and four corresponding actuators that are independently controllable to reduce the time between a required attitude adjustment being sent from the control system to the control section and the execution of the adjustment. Four actuator assemblies would allow inputs around the control section circumference nearly simultaneously rather than requiring the single control surface to be moved into the correct rotational position prior to actuation. Lipeles et al. also clearly depicts the use of a plurality of the flaps around the circumference of the control body such that employing at least four flaps would have been known. 
Re: Claim 18. As best understood due to indefiniteness, Lipeles in view of Lipeles et al. render obvious an artificial muscle as outlined above. However, it is not expressly disclosed that the artificial muscle comprises a carbon fiber material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ carbon fiber material in the artificial muscle, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One of ordinary skill in the art would have been motivated to utilize carbon fiber in the artificial muscle based upon its known strength to weight properties. 
Claims 3, 4, 6, 7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6422507 to Lipeles in view of US 9464876 to Morris et al.
Re: Claim 3. As best understood due to indefiniteness, Lipeles teaches the tail kit assembly according to claim 1 as outlined above, however, it is not expressly disclosed that the assembly further comprises at least one strake being coupled to and radially extending from the 
Morris et al. teaches a comparable trajectory and control system for a projectile (See Abstract, Fig. 1) comprising two rotationally decoupled sections (12,14), wherein the forward most, first section (12) comprises a computer control system (navigation/targeting system - col. 2, lines 8-9 and has a spin imparted to it by the firing of the projectile. The second section (14), which remains behind the first section during the flight of the projectile, comprises both aero-control surfaces (20, i.e. rudders) and external aero-spin surfaces (22, strakes). In col. 2, lines 20-55, Morris et al. teach that the aero-control surfaces are deployable and actuated by the first section and move about an axis perpendicular to the trajectory of the projectile. It is also recited in this section that the aero-spin surfaces are strakes that are deployable and actuated and controlled. The strakes are taught to provide a torque to counter the rotation of the projectile as a compact, low power method to de-spin the portion of the spinning projectile. As best understood, the strakes being deployable and controllable in order to de-spin the section appears to meet the “helix feature” functionality. 
The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to replace the de-spin 
Re: Claim 4. As best understood due to indefiniteness, Lipeles in view of Morris et al. render obvious the limitations of claim 3 as outlined above. As outlined above, the strakes of Morris et al. are taught to provide a differential rotational speed between the section and a rotational speed of the projectile body. However, it is not expressly disclosed that the strakes have a “reduced” profile or that the differential rotational speed being between 20,000 to 10,000 RPM, the at least one actuator being modulated between 50 to 200 Hz to independently actuate the at least one trimmable rudder which facilitates variable course correction matched to a current airspeed of the munition. With regards to the differential rotational speeds and the modulation of the actuator(s), the present claim is not a method of operating the tail kit assembly and is thus interpreted to be a capability of the system. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. As Morris et al. teaches an electromechanical system, it would be capable of being actuated at 200 Hz. Lipeles teaches in col. 6, line 16 that projectiles typically spin at 200 Hz which equates to approximately 12000 RPM.  Both Lipeles (as outlined above) and Morris et al. (col. 2, line 60-63) teach reducing the rotational speed of the de-spun section to 0 RPM. The differential rotational speed would therefore appear to be within the Applicant’s claimed range in normal and usual operation.
Re: Claims 6 and 7. As best understood due to indefiniteness, Lipeles in view of Morris et al. render obvious the limitations of claim 3 as outlined above. However, it is not expressly disclosed that in the retracted orientation, the at least one rudder is received within a pocket in 
With regards to the synthetic muscle actuators, the prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ a synthetic muscle actuator system as known in the art in place of a generic actuator as taught by Morris et al. due to the well-known power, size, and weight savings provided by synthetic muscles over linear actuators, servos, and/or motors. 
With regards to providing a pocket and a cavity for receiving the actuators and control surfaces such that the control surfaces are uniform with the outer surface of the projectile, the prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the 
Re: Claim 10. As best understood due to indefiniteness, Lipeles in view of Morris et al. render obvious the limitations of claim 3 as outlined above. In col.. 2, lines 45-46 of Morris et al., it is taught that the strakes are actuatable which would necessitate at least one additional actuator for adjustably biasing the strake. With regards to “as a function of air speed to maintain a fixed differential rotational speed between the tail kit base and the projectile body during flight of the guided munition, the present claim is not a method of operating the tail kit assembly and is thus interpreted to be a capability of the system. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. As best understood, the structures of Lipeles in view of Morris et al. are capable of performing the function based upon input of a guidance system, which is presently not claimed as being a part of the tail kit assembly. 
Re: Claim 11. As best understood due to indefiniteness, Lipeles in view of Morris et al. render obvious the limitations of claim 1 as outlined above. As outlined above with respect to claim 3, Morris et al. teaches a plurality of strakes which reduce the spin of the section with 
With regards to the artificial muscle actuators, the prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ a synthetic muscle actuator system as known in the art in place of a generic actuator as taught by Morris et al. due to the well-known power, size, and weight savings provided by synthetic muscles over linear actuators, servos, and/or motors. 
With regards to the reduction of spin in the particular RPM ranges, as outlined above with respect to claim 4, the RPM is taught to be reduced from a typical 12,000 RPM to approximately 0 RPM. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design a projectile for 20,000 RPM and the strakes to reduce the RPM to between 12,000 and 0 RPM, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Re: Claim 12. As best understood due to indefiniteness, the obviousness of flush retracting the rudder(s) with respect to the tail kit body has been outlined above with respect to 
Re: Claim 13. As best understood due to indefiniteness, the obviousness of the strakes being variably biased into the airstream as a function of airspeed has been outlined above with respect to claim 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        

/JOSEPH W SANDERSON/Primary Examiner, Art Unit 3619